PER CURIAM.
Respondent, Walter V. Kendrick, was formally charged with failing to act with reasonable diligence and promptness in representing a client; failing to keep a client reasonably informed; failing to keep his Ghent’s funds in a separate trust account; faffing to reasonably protect a Ghent’s interest upon termination of representation; and commingling and converting chent funds in violation of Rules 1.3, 1.4,1.15,1.16(d), and 8.4(a)(b) & (c) of the Rules of Professional Conduct. The facts developed at the hearing indicated that respondent failed to refund $200 to a chent which was to be used for a medical examination. Both the hearing committee and disciplinary boat'd recommended that respondent be suspended, but for differing amounts of time.
Upon review of the record of the disciplinary board’s findings and recommendations, and considering the record filed therein, it is the decision of the court that respondent be suspended from the practice of law for 30 days from the finality of this decision. At the end of the period of suspension, respondent may be reinstated after producing evidence of the accomphshment of the following: (1) payment of restitution in the amount of $200 with legal interest to his former .chent, Jessie C. Lewis, or his father, Cleveland Colquitt; (2) estabhshment of a trust account for clients’ funds. Ah costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.
DENNIS, J., not on panel.